                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:17-CV-00643-FDW-DCK
 DENISE KINSINGER,                                  )
 ERIC KINSINGER,                                    )
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )
                                                    )
 STEVEN MATTHEW GOOD,                               )
 WILLIAM H WINN JR,                                 )
 SMARTCORE, LLC GROUP HEALTH                        )         ORDER
 BENEFIT PLAN,                                      )
 SMARTCORE ELECTRICAL SERVICES,                     )
 LLC,                                               )
 SMARTCORE ELECTRIC, LLC,                           )
 SMARTCORE, LLC,                                    )
                                                    )
                                                    )
                  Defendants.                       )
                                                    )

          THIS MATTER is before the Court sua sponte following the filing of a “Joint Proposed

Pre-Trial Order” by the parties. (Doc. No. 109). The Court notes that according to the joint filing

submitted by parties, “Plaintiffs and Defendants have contacted Defendant Steven Matthew Good

on several occasions seeking his participation in pre-trial filings and preparation for the upcoming

June 4, 2019 trial date. However, Mr. Good has failed to respond to Plaintiffs’ and Defendants’

requests.” Id. at 1, n.1.

          According to the Court’s earlier order setting pretrial procedures, parties were ordered to

jointly draft a proposed pretrial order containing: joint stipulations, a list of exhibits, lists of

witnesses, and other materials designed to help streamline the trial. (Doc. No. 101, p. 2–4). The

Court anticipated that parties would work in good faith to meet these requirements, and it appears

that all parties other than Defendant Good have complied with the Court’s orders.




      Case 3:17-cv-00643-FDW-DCK Document 111 Filed 05/24/19 Page 1 of 2
       Defendant Good is HEREBY ORDERED TO SHOW CAUSE as to why he has apparently

not complied with the Court’s orders regarding pretrial submissions. Defendant Good is

DIRECTED, within five (5) days of this order’s entry, to file an explanation regarding this

matter with the Court. The Court warns Defendant Good that failure to show good cause for his

lack of participation in this matter may result in sanctions from the Court including, but not limited

to, fines paid to the Court and payment of costs to other parties. The Court further warns Defendant

Good that if he chooses not to participate in the upcoming trial, the Court may find him in default

and subsequently enter a judgment of damages against him.

       The Clerk of Court is respectfully directed to send a copy of this order to Defendant Good’s

address of record.

       IT IS SO ORDERED.

                                               Signed: May 23, 2019




     Case 3:17-cv-00643-FDW-DCK Document 111 Filed 05/24/19 Page 2 of 2
